Per, Curiam,
The question for our decision is, not whether the court of common pleas may, on certiorari to bring up the record of a justice of the péace, receive depositions to show that the cause of action was not within the jurisdiction of the justice, or to establish fraud, corruption or partiality on the part of the justice, but whether an appeal lies to this court for the review of its decision upon the facts. This question must be answered in the negative. The 22d section of the Act of March 20, 1810, 5 Sm. L. 161, expressly provides that *‘the judgment of the court of common pleas shall be final on all proceedings removed as aforesaid by the said court, and no writ of error shall *236issue thereon.” Cozens v. Dewees, 2 S. & R. 112; Johnson v. Hibbard, 3 Whart. 12; Borland v. Ealy, 43 Pa. 111; Paper Co. v. Stoughton, 106 Pa. 458; Diehm v. Parkes, 1 Mon. 174; Mahanoy City v. Wadlinger, 142 Pa. 308; Colwyn v. Tarbotton, 1 Pa. Superior Ct. 179; Carroll v. Barnes, 11 Pa. Superior Ct. 590, are some of the reported cases in which this plain statutory provision has been enforced. It has been held that the section applies only to the jurisdiction given by that act as extended by the act of 1879, ánd it was upon that ground that the cases cited by the, appellant’s counsel — Com. v. Betts, 76 Pa. 465; Strouse v. Lawrence, 160 Pa. 421, to which our own case of Com. v. Davison, 11 Pa. Superior Ct. 130, may be added — were decided. These cases have no application here because this was a proceeding under the act of 1810.
It is urged that the section does not apply where the magistrate has not jurisdiction, and in support of this position the case of Fowler v. Eddy, 110 Pa. 117, is cited. On the other hand see Borland v. Ealy, supra, and Diehm v. Parkes, supra. We do not deem it necessary to discuss this question. It is sufficient for present purposes to say that the record does not show lack of jurisdiction either of the parties or of the subject-matter. The decision of the court below on the question raised upon the depositions must necessarily be final, because, if for no other reason, there is no mode provided for bringing the facts on the record in a case like this.
We are all agreed that the 22d section of the act of 1810 applies, therefore the appeal is quashed.